DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 17, for the limitation “in the form of a powder”, it is unclear if the product is required to have a shape of a powder, not in the form of a layer, an agglomerate, a fiber, etc., or the product is not surrounded by (or embedded in or incorporated into) a matrix or a composite.  If the latter is true, any use claim using the product of claim 1 that requires the product to be surrounded by (or embedded in or incorporated into) a matric or a composite won’t be rejoined.
In the instant claim 22, it is unclear if the limitation “metal-halide octahedral are spatially confined” is positively required when “R1” is not a halogen ion.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (“Fundamental optical absorption of CsPbI3 and Cs4PbI6”, Solid State communications 124, 2002, pp. 211-214).
Kondo discloses crystallites of Cs4PbCl6 in a bulk crystal of CsCl (note first line of right column on page 212) or Cs4PbI6 crystallites embedded in the bulk CsI crystal (note page 213, right column, first paragraph).  The crystallites are considered as the claimed “solid zero-dimensional perovskite” because “crystallites” would be small by conventional definition and the crystallites are also considered as the claimed “zero-dimensional perovskite composition” because the composition does not require any additional component beside the “zero-dimensional perovskite”.

The chloride or iodide as disclosed in Kondo is considered as the R1 as required in the instant claims 17-21.
For the photoluminescence quantum yield (PLQY), emission peak and the crystal structure as required in the instant claims 17, 19 and 22, the crystallites as disclosed in Kondo would naturally have the same properties because they are small (i.e. “zero-dimensional”) and have perovskite structure with the same formula.
For the “at least 95%” limitation, the “crystallites of Cs4PbCl6” as disclosed in Kondo are assumed to be just Cs4PbCl6, i.e. the crystallites contain 100% Cs4PbCl6.
For the limitation “in the form of a powder”, the crystallites of Cs4PbCl6 are dispersed in the bulk crystal of CsCl, therefore, it is considered that each Cs4PbCl6 crystallite is in the form of a “powder”.

Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive.
The previous 112 rejection is withdrawn in view of Applicants’ amendments to the claims; however, new 112 rejection is now applied as stated above.

For the 103 rejection:
Applicants argue that Kondo fails to teach or suggest a powder consisting essentially of at least 95% pure zero dimensional perovskite having a formula of Cs4Pb(R1)6, Kondo teaches a crystallites of Cs4Pb(R1)6 embedded in a bulk CsI crystal contains CsPbI3.
As stated in the above rejection, the crystallites of Cs4Pb(R1)6 themselves are considered as the claimed product, not the matrix of Cs4Pb(R1)6 embedded in a bulk CsI crystal that contains CsPbI3.  The crystallites of Cs4Pb(R1)6 as disclosed in Kondo are considered as the claimed “composition consisting essentially of at least 95% pure zero-dimensional perovskite”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 15, 2022